DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 20, 22, 24, and 26 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (PG-Pub. US 20160224853) in view of Nechyba et al. (PG-Pub. US 20140016837) and Kim et al. (PG-Pub. US 20170116705).
Regarding claim 13, Xiong teaches: a device for classifying facial images (¶ [0016] “FIG. 5 is a schematic diagram of a terminal device according to example embodiments of the present disclosure. The terminal device may implement the real target object recognition, such as human face recognition, method set forth below.”), comprising: 
a processor configured to execute instructions stored in a memory of the device (¶ “[0017] The Terminal Device 500 may include a Memory 120 which may include one or more computer readable storage media, and a Processer 180 which may include one or more processing cores.”);
a classifier trained to classify facial images as real facial images or as artificial facial images (¶ [0036] “In order to distinguish a real human face from a faked one, the step may require the Processor 180 to build a SVM (Support Vector Machine) classifier according to the above training on real human face images and a plurality of faked face images.”);
a reader to read a provided facial image associated with a subject (FIG. 4, ¶ [0098] “The system may also include a First Images Acquisition module 36 being configured to obtain a plurality of real human face images and a plurality of faked face images
and a scanner to obtain a captured facial image of the subject (FIG. 4, ¶ [0099] “The system may also include a Second Images Acquisition module 38 being configured to obtain a plurality of real human face images and a plurality of faked face images in high resolution”);
and supply the at least one feature vector to the classifier to classify the provided facial image as a real facial image of the subject or as an artificial facial image (FIG. 4; ¶ [0052] “In this step, the Processor 180 may be configured to determine whether the human face image is a real human face by comparing the classified result of the human face image with the classified results of the trained real human face images and the faked face images.”; ¶ [0095] “…the Classification unit 354 may be connected with Feature Extraction unit 353 and may be configured to obtain the classified result of the second image according to the second image's texture features and the preset classification function; the Real Human Face Determination unit 355 may be connected with Classification unit 354 and may be configured to determine whether the human face image is a real human face according to the classified results.”).
Xiong does not  teach: wherein the processor is further configured to: retrieve a first plurality of facial landmarks of the provided facial image associated with the subject; retrieve a corresponding second plurality of facial landmarks of the captured facial image of the subject; extract at least one feature vector based on differences between at least some of the first plurality of facial landmarks and corresponding facial landmarks of the second plurality of facial landmarks, wherein at least some values of the at least one feature vector represent angular values of facial landmarks. 
However, in a related field, Nechyba teaches: wherein the processor is further configured to: retrieve a first plurality of facial landmarks of the provided facial image associated with the subject (¶ [0165] “Computing device 102 may identify at least one facial landmark in the first image and at least one corresponding facial landmark in the second image (step 1504).”);
retrieve a corresponding second plurality of facial landmarks of the captured facial image of the subject (¶ [0165] “Computing device 102 may identify at least one facial landmark in the first image and at least one corresponding facial landmark in the second image (step 1504).”);
extract at least one feature vector based on differences between at least some of the first plurality of facial landmarks and corresponding facial landmarks of the second plurality of facial landmarks (¶ [0165]  “…Computing device 102 may extract a first sub-image from the first facial image, such that the first sub-image includes a representation of the identified facial landmark (step 1506). In instances of multiple facial landmarks, computing device 102 may extract a distinct sub-image for each landmark, combine landmarks into a single sub-image, etc. Additionally, computing device 102 may extract a second sub-image from the second facial image, such that the second sub-image includes a representation of a corresponding facial landmark (step 1508).” ¶ [0166] “Based on a comparison of the first sub-image to the second sub-image, computing device 102 may determine whether a sufficient difference exists to indicate a facial gesture (decision block 1510).”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Xiong to incorporate the teachings of Nechyba by including: wherein the processor is further configured to: retrieve a first plurality of facial landmarks of the provided facial image associated with the subject; retrieve a corresponding second plurality of facial landmarks of the captured facial image of the subject; extract at least one feature vector based on differences between at least some of the first plurality of facial landmarks and corresponding facial landmarks of the second plurality of facial landmarks in order to determine whether a sufficient difference exists to indicate a facial gesture and ultimately permit authentication to a user as disclosed by Nechyba in ¶ [0166].
Xiong in view of Nechyba does not teach: wherein at least some values of the at least one feature vector represent angular values of facial landmarks.
However, in a related field Kim teaches: wherein at least some values of the at least one feature vector represent angular values of facial landmarks (FIG. 4, ¶ [0017] In an embodiment of the present disclosure, the outputting of an image transformed in real time with respect to a moving target face may include: arranging angles and locations of the landmark points of the transformed target face to landmark points of an initial face before transformation; extracting landmark points of the face in real time for each frame with respect to a moving facial image; extracting an angle difference between the landmark points extracted in real time and the landmark points of the initial face; adding the angle difference to the landmark points of the transformed target face; and warping the target face based on the landmark points modified in real time and outputting the warped face.)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Xiong and Nechyba to incorporate the teachings of Kim by including: wherein at least some values of the at least one feature vector represent angular values of facial landmarks in order to represent a facial impression transformation.


Regarding claim 15, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above.
Xiong further teaches: wherein the scanner is configured to scan a face of the subject to generate the captured facial image (FIG. 4, ¶ [0099] “The system may also include a Second Images Acquisition module 38 being configured to obtain a plurality of real human face images and a plurality of faked face images in high resolution”).
Regarding claim 20, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above.
Xiong in view of Nechyba does not teach: wherein the feature vector further includes at least some distance values representing distances between at least some facial landmarks of the first plurality of facial landmarks and at least some facial landmarks of the second plurality of facial landmarks.
However, Kim teaches: wherein the feature vector further includes at least some distance values representing distances between at least some facial landmarks of the first plurality of facial landmarks and at least some facial landmarks of the second plurality of facial landmarks (¶ [0011] “…extracting landmark points for elements of a target face [similar to the first landmarks] whose facial impression is to be transformed as well as distance vectors respectively representing distances of the landmark points; comparing the distance vectors to select a learning data set similar to the target face from a database; extracting landmark points and distance vectors from the learning data set [similar to the second landmarks]”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Xiong and Nechyba to Kim by including: wherein the feature vector further includes at least some distance values representing distances between at least some facial landmarks of the first plurality of facial landmarks and at least some facial landmarks of the second plurality of facial landmarks in order to transform a global feature of the target face based on the distance vectors.
Regarding claim 22, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above.
Xiong does not teach: wherein the provided facial image is a two-dimensional facial image, the first plurality of facial landmarks including two-dimensional facial landmarks.
However, Nechyba teaches: wherein the provided facial image is a two-dimensional facial image, the first plurality of facial landmarks including two-dimensional facial landmarks (¶ [0040] “…To successfully authenticate, the unauthorized user may spoof one or more facial recognition programs running on computing device 102 by presenting image 124, which includes a visual representation of authorized user 126. Image 124 may take various forms, such as a still photo in printed form, still photo in digital form [a printed photo is a two-dimensional image, which means the landmarks detected from such image are necessarily two-dimensional landmarks], or one or more frames of a video.”; ¶ [0031] “…For example, the anti-spoofing programs may use the eyes as a landmark for a blink gesture, and use the mouth as a landmark for a smile gesture.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Xiong and Kim to incorporate the teachings of Nechyba by including: wherein the provided facial image is a two-dimensional facial image, the first plurality of facial landmarks including two-dimensional facial landmarks in order to reduce the occurrence of erroneous authentication caused by spoofing of a 3D model using a 2D image.
Regarding claim 24, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above.
Xiong further teaches: wherein the processor is further configured to train the classifier with feature vectors extracted from a training set of real facial images and artificial facial images (¶ [0036] “In order to distinguish a real human face from a faked one, the step may require the Processor 180 to build a SVM (Support Vector Machine) classifier according to the above training on real human face images and a plurality of faked face images.”).
Regarding claim 26, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above;
Xiong further teaches: wherein the classifier is a non-linear classifier, including a Support Vector Machine or a Random Forest classifier (¶ [0036] “In order to distinguish a real human face from a faked one, the step may require the Processor 180 to build a SVM (Support Vector Machine) classifier according to the above training on real human face images and a plurality of faked face images.”).	
Regarding claim 27, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above.
Xiong does not teach: wherein the provided facial image is a printed photograph.
However, Nechyba teaches: wherein the provided facial image is a printed photograph (¶ [0040] “…Image 124 may take various forms, such as a still photo in printed form, still photo in digital form,  or one or more frames of a video.”; 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Xiong, Nechyba, and Kim to incorporate the teachings of Nechyba by including: wherein the provided facial image is a printed photograph in order to reduce the occurrence of erroneous authentication caused by spoofing when using a printed image of a face.
Regarding claim 28, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above.
Xiong does not teach: wherein the provided facial image is stored and/or printed on an electronic document, wherein the electronic document includes one or more of an identification card, an electronic travel document or a payment instrument.
However, Nechyba teaches: wherein the provided facial image is stored and/or printed on an electronic document (¶ [0040] “…Image 124 may take various forms, such as a still photo in printed form, still photo in digital form,  or one or more frames of a video.”); 
wherein the electronic document includes one or more of an identification card, an electronic travel document or a payment instrument (one skilled in the art would understand that a face authentication is utilized in systems that verify identity using documents such as identification cards)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Xiong, Nechyba, and Kim to Nechyba by including: wherein the provided facial image is a printed photograph in order to reduce the occurrence of erroneous authentication caused by spoofing when using a digital image of a face.
Regarding claim 29, the limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. 
Regarding claim 30, Xiong in view of Nechyba and Kim teaches: the system of claim 29; 
Xiong further teaches:  further comprising one or more readers configured to read provided facial images (FIG. 4, ¶ [0098] “The system may also include a First Images Acquisition module 36 being configured to obtain a plurality of real human face images and a plurality of faked face images
and one or more scanners to scan faces of subjects to generate captured facial images of the subjects  (FIG. 4, ¶ [0099] “The system may also include a Second Images Acquisition module 38 being configured to obtain a plurality of real human face images and a plurality of faked face images in high resolution”);
Regarding claim 31, the method limitations are similar to those of claim 1; therefore rejected in the same manner as applied above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (PG-Pub. US 20160224853) in view of Nechyba et al. (PG-Pub. US 20140016837), Kim et al. (PG-Pub. US 20170116705), and Tateishi (PG-Pub. US 20090244098).
Regarding claim 14, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above;
Xiong in view of Nechyba and Kim does not teach: wherein the artificial facial images include morphed facial images generated by morphing two or more real facial images of two or more subjects.
However, in a related field, Tateishi teaches:  wherein the artificial facial images include morphed facial images generated by morphing two or more real facial images of two or more subjects (¶ [0005] “…FIG. 6 shows one practical example of this morphing technique, where the face image of a figure is given as a first image being morphed and the face image of a dog is given as a second image being morphed. These two face images are synthesized based on the morphing technique described above.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Xiong, Nechyba and Kim to incorporate the teachings of Tateishi by including: wherein the artificial facial images include morphed facial images generated by morphing two or more real facial images of two or more subjects in order to generate a synthetic image that may be used for different purposes.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (PG-Pub. US 20160224853) in view of Nechyba et al. (PG-Pub. US 20140016837), Kim et al. (PG-Pub. US 20170116705), and Matts (PG-Pub. US 20180276869).
Regarding claim 23, Xiong in view of Nechyba and Kim teaches: the device of claim 13 as applied above;
Xiong in view of Nechyba and Kim does not teach: wherein the captured facial image is a three-dimensional facial model, the second plurality of facial landmarks including two-dimensional facial landmarks and/or three-dimensional facial landmarks.
However, in a related field, Matts teaches:  wherein the captured facial image is a three-dimensional facial model, the second plurality of facial landmarks including two-dimensional facial landmarks and/or three-dimensional facial landmarks (¶ [0044] “…In some instances, the image may be configured as a 3D image of the individual's face. For example, the image of an individual may be captured with a three-dimensional system (that may or may not be part of the user computing device 102). The user computing device 102, the remote computing device 104, and/or other device may perform preprocessing of the captured image, as desired. Preprocessing of the 2D or 3D image may include removing extraneous objects from a captured image; reorienting the image so that the facial features align with a predetermined model; landmarking facial features of the image; and adjusting the landmarks to be on substantially consistent positions for a plurality of individuals.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Xiong, Nechyba and Kim to incorporate the teachings of Matts by including: wherein the captured facial image is a three-dimensional facial model, the second plurality of facial landmarks including two-dimensional facial landmarks and/or three-dimensional facial landmarks subjects in order to generate a 3D face model that may be used for different purposes including liveness detection.
Allowable Subject Matter
Claims 16-19, 21, 25, and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding claim 16, Xiong in view of Nechyba and Kim teaches the base claim 13. Ricanek (PG-Pub. US 20140185926) Further teaches: wherein each facial landmark in the first plurality of facial landmarks and the second plurality of facial landmarks has an associated facial landmark in the same plurality of facial landmarks (¶ [0033] “Regardless, once a set of facial landmarks are chosen, they may be represented as a vector. Each such vector may contain a plurality of values (e.g., numeric values), each associated with a facial landmark of a given facial image. Thus, for instance, particular values might represent the shape of the facial landmark, the intensity and/or coloration of pixels at or near the facial landmark, the distance of the facial landmark from another point on the face, or some other aspect of the given facial image.”). However, the cited prior art does not teach, disclose, or suggest determining a facial landmark vector between the facial landmark and the associated facial landmark.
Regarding claims 17-19, the claims depend from claim 16; therefore contain an allowable subject matter by virtue of dependency. 
Regarding claim 21, Xiong in view of Nechyba and Kim teaches the base claim 13. Nechyba teaches determining the identity of a subject. However, the cited prior art does not teach, disclose, or suggest requesting one further facial image of the subject and extracting a feature vector based on at least some facial landmarks corresponding to the requested at least one further facial image.
Regarding claim 25, Xiong in view of Nechyba and Kim teaches the base claim 13. Xiong in view of Nechyba and Kim further teaches using the feature vectors to classify a facial image. However, the cited prior art does not teach, disclose, or suggest that a set of features is pre-determined based on weights of respective features resulting from training of the classifier
Regarding claim 32, the claim limitations are similar to those of claim 16; therefore contain an allowable subject matter for the same reasons as applied above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665